Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al., U.S. Patent App. Pub. No. 2015/0122658 A1 [hereinafter Kim] in view of Togashi, U.S. Patent App. Pub. No. 2007/0246350 A1, Mayer et al., U.S. Patent No. 8,262,871 B1 [hereinafter Mayer], and Sato et al., U.S. Patent App. Pub. No. 2006/0000704 A1 [hereinafter Sato.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Kim
A plating membrane, comprising: 
a support structure … extending radially outward (bottom portion of the inverted conically shaped support structure 738; Kim [0085], fig. 7) … toward a wafer (a wafer is held with cup 712 and cone 710; Kim [0086], fig. 7); and 
a frame, supported by the support structure, having an inner wall that is angled outward (top portion of the inverted conically shaped support structure 738; Kim [0085], fig. 7),
wherein the inner wall extends from a bottom surface of the frame to a top surface of the frame (the top portion of the inverted conically shaped support structure 738 extends as claimed; Kim [0085], fig. 7).
II. Nozzle - Togashi
Kim is silent on from a nozzle that is to direct a flow of a plating solution … from the nozzle.
Tagoshi teaches an apparatus comprising a plating solution supply nozzle 33 which supplies plating solution. Tagoshi [0034], [0041], fig. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s solution supply means with Tagoshi’s apparatus comprising a plating solution supply nozzle to yield the predictable result of supplying plating solution. 
III. Support Members – Mayer 
Kim is silent on comprising support members.
However, Kim’s inverted conically shaped support structure 738, which is also a frame, must have some structure. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mayer teaches an apparatus comprising a membrane frame 124 has a plurality of support members which extend radially out from a central opening; Mayer col. 14 ll. 44-54, fig. 3B. A person having ordinary skill in the art would recognize that the gaps between the support members would allow ions to migrate between the two chambers.Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Mayer’s plurality of support members to allow ions to migrate between the two chambers. 
IV. Connected – Sato
Kim is silent on support members connected to … a nozzle.
Sato teaches an apparatus comprising membrane frame 26 comprising a plurality of support members which radiate out from a central opening 26A. Sato [0050], [0054], figs. 1-2, 6A-6B. Sato teaches the membrane frame 26 is connected to the supply pipe 35. Id. A person having ordinary skill in the art would have recognized that this connection would fix and secure the central opening of the frame.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus by connecting the central opening to the nozzle in order to fix and/or secure the central opening of the frame.
It is noted that fig. 1A shows support structure 102 to also be indirectly connected to the nozzle 108, which shows that having the prior art’s support members indirectly connected to the nozzle through the central opening would also read on the claim.

Claim 2. The plating membrane of claim 1, further comprising: a filter, supported by the support structure, to filter additives from the plating solution (membrane 740, and ion exchange membranes filter certain ions). Kim [0058]-[0059], [0085], figs. 4-5 & 7.

Claim 3. The plating membrane of claim 1, wherein an angle of the inner wall is configured to cause the flow of the plating solution radially outward from the nozzle to be uniform (because the prior art’s inner wall is also angled, it would also perform the claimed function). Kim fig. 7, see also App. Spec. [0013].

Claim 4. The plating membrane of claim 1, wherein an angle of the inner wall relative to an upper surface of the frame is greater than 90 degrees (greater than 90 degrees). Kim fig. 7.

Claim 5. The plating membrane of claim 1, wherein the frame is a circular shape; and wherein the inner wall is angled outward from the nozzle along a circumference of the frame (circular and angled outward along a circumference). Kim fig. 7.

Claim 6. The plating membrane of claim 1, wherein the plating solution includes a plating material comprising at least one of: copper, aluminum, or nickel (copper). Kim [0002]-[0003], [0052], fig. 7.

Claim 7. The plating membrane of claim 1, wherein an angle of the inner wall is configured to reduce an amount of the plating solution that is directed inward toward a center of the plating membrane (because the prior art’s inner wall is also angled, it would also perform the claimed function). Kim fig. 7, see also App. Spec. [0013].

Claim 8. A plating membrane, comprising: a support structure comprising support members connected to and extending radially outward from a nozzle that is to direct a flow of a plating solution toward a wafer; and a frame, supported by the support structure, having an inner wall that is angled radially outward from the nozzle to (rejected for similar reasons stated in the claim 1 rejection): 
direct the flow of the plating solution radially outward from the nozzle, and reduce an amount of the plating solution that is redirected inward toward a center of the plating membrane (because the prior art’s inner wall is also angled, it would also perform the claimed function; see App. Spec. [0021]),
wherein the inner wall extends from a lower surface of the frame to an upper surface of the frame (rejected for similar reasons stated in the claim 1 rejection). 

Claim 9. The plating membrane of claim 8, wherein the inner wall is angled outward from the nozzle (angled). Kim fig. 7.

Claim 10. The plating membrane of claim 8, wherein the inner wall is angled to reduce plating material voids in one or more high aspect ratio trenches of the wafer (because the prior art’s inner wall is also angled, it would also perform the claimed function). Kim fig. 7, see also App. Spec. [0013].

Claim 11. The plating membrane of claim 8, wherein the inner wall is angled to increase uniformity of the flow of the plating solution toward the wafer (because the prior art’s inner wall is also angled, it would also perform the claimed function). Kim fig. 7, see also App. Spec. [0013].

Claim 12. The plating membrane of claim 8, wherein the plating solution includes a copper plating material (copper). See claim 6 rejection.

Claim 13. The plating membrane of claim 8, wherein the frame is circular (circular, Kim fig. 7); and  
wherein the plating membrane further comprises: a filter, supported by the support members, to reduce or prevent additives in the plating solution from reaching an anode (rejected for similar reasons stated in the claim 2 rejection).  

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Briggs et al., U.S. Patent App. Pub. No. 2018/0061761 A1, [0025] (defining “connection” as also encompassing indirect connection).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794